Citation Nr: 18100371
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 17-48 355
DATE:	April 10, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	2
 
ORDER
1.  New and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.
2.  The reduction of the 20 percent disability rating for left hand ulnar nerve damage was improper, and the 20 percent disability rating is restored, February 1, 2015.  The appeal is granted.
FINDINGS OF FACT
1. In an April 2007 decision, the RO denied service connection for erectile dysfunction. The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter. 
2.  In a July 2009 decision, the RO found that new and material evidence was not submitted to reopen a claim of service connection for erectile dysfunction. The Veteran did not perfect an appeal as to this decision. 
3. Evidence received since the July 2009 rating decision, by itself and in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.
4.  By way of a March 2004 decision, the AOJ awarded a 20 percent rating for residuals of a laceration to the left hand with nerve damage, effective December 12, 2003. 
5.  The entirety of the medical evidence relevant to this claim and associated during the appeal period does not demonstrate improvement in the service-connected residuals of a laceration to the left hand with nerve damage, now framed as left hand ulnar nerve damage, under the ordinary conditions of life and work.  
CONCLUSIONS OF LAW
1.  The April 2007 and July 2009 decisions denying service connection for erectile dysfunction are final. 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).
2.  The evidence received since the July 2009 decision is new and material as to the claim for service connection for erectile dysfunction and the claim is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a) (2017).
3.  The reduction of the assigned rating from 20 percent to 10 percent for the service-connected left hand ulnar nerve damage was not proper; and the 20 percent rating for this disability is restored, effective from February 1, 2015.  38 U.S.C. §§ 1154 (a), 1155, 5107(b); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.25 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from September 1951 to March 1972.  This matter comes before the Board of Veterans Appeals (Board) on appeal from April 2015 and April 2016 decisions by the Department of Veterans Affairs (VA) Regional Office (RO).
The Board notes that the Veterans appeal regarding the rating reduction for left hand ulnar nerve damage has been framed as an appeal for an increased rating.  See August 2017 Statement of the Case.  Briefly, the RO proposed to reduce this rating to 10 percent in July 2014.  This proposal was effected in a November 2014 rating decision, effective February 1, 2015.  The Veteran requested that the decision to reduce be reconsidered in a January 2015 statement.  The RO construed the Veterans statement as a claim for an increase and issued a decision continuing a 10 percent evaluation for ulnar nerve damage of the left hand.  However, this appeal originates from the Veterans disagreement with the rating reduction, not with the Veterans contention that his disorder has worsened.  In the September 2017 VA Form 9, the Veteran argued that the 20 percent evaluation should be restored and retroactive pay should be provided.  The Board has recharacterized the appeal accordingly.   
1.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction
In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108.
Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretarys duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 
Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).
To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  
In an April 2007 rating decision, the RO denied service connection for erectile dysfunction because the evidence did not demonstrate a link between erectile dysfunction and service and because it found that erectile dysfunction was not secondarily related to service-connected diabetes mellitus.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.
In a July 2009 rating decision, the RO declined to reopen the Veterans claim for service connection for erectile dysfunction, finding that new and material evidence had not been submitted.  The Veteran appealed this decision with a September 2009 Notice of Disagreement, and the RO issued a Statement of the Case in February 2010.  The Veteran did not submit a substantive appeal, however, and the appeal became final.  38 C.F.R. § 20.302.  Thus, the rating decision is final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.
Evidence of record at the time of the July 2009 decision includes the Veterans STRs, private treatment records, and VA examinations conducted in February 2007 and July 2009.  Private treatment records document erectile dysfunction.  The VA examinations also show a present diagnosis.  The February 2007 VA examination contains opinions denying a link between erectile dysfunction and either the Veterans service or service-connected diabetes mellitus.  The July 2009 VA examination is corroborative of the earlier examination.  
Evidence submitted after the 2009 decision includes 1) the Veterans statements; 2) additional private treatment records; 3) an April 2016 VA examination and opinion; and 4) a July 2016 statement from Dr. GV.  The lay statements reiterate the Veterans prior contentions.  The VA examination similarly expresses the same opinions documented in the February 2007 and July 2009 VA opinions.  The July 2016 private statement shows Dr. GVs opinion that erectile dysfunction was predominantly related to the Veterans diabetes in addition to nonservice-connected hyperlipidemia and hypertension.  
The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus between erectile dysfunction and a service-connected disorder.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veterans claim is reopened.  
The reopened claim is remanded below.  
2. Whether the reduction of the 20 percent disability rating for left hand ulnar nerve damage was proper 
A veterans disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C. § 1155, Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e).
Here, the RO issued a July 2014 decision proposing to reduce the rating for left hand ulnar nerve damage.  A notification letter dated that month was sent to the Veteran.  The letter details the Veterans rights to a predetermination hearing and listed the reasons for the reduction. A 60 day period was provided for submission of additional evidence.  The reduction was effected in a November 2014 rating decision, effective February 1, 2015.  Thus, the procedural requirements of 38 C.F.R. § 3.105 (e) were followed.  
However, in certain rating reduction cases, such as this case, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344 (a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  Under 38 C.F.R. § 3.344 (a) and (b), VA must find the following before reducing a rating: 
(1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; 
(2) the record clearly reflects a finding of material improvement; and, 
(3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown , 5 Vet. App. 413 (1993). 
In this regard, there must be actual improvement in the disability, not just a failure to meet the requirements of a rating under the currently assigned Diagnostic Code.  In addition, the provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Only re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.
Additionally, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veterans ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).
Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the ROs reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413 (1993, Kitchens, 7 Vet. App. 320 (1995).
In this case, the Veterans 20 percent rating for his low back disability was in effect from December 2003 to February 2015.  Since this period is more than five years, the provisions under 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of disability ratings are applicable.  
Here, the VA examination upon which the rating reduction is based was conducted in June 2014.  The July 2014 rating proposal appears to be premised only on application of the rating criteria for evaluating the disability of the ulnar nerve.  Moreover, the June 2014 VA examination did not note improvement in the Veterans ability to function under the ordinary conditions of life and work.  This topic was not discussed during the examination, the November 2014 rating decision effecting the reduction, or the August 2017 Statement of the Case.  In addition, a January 2015 statement from Dr. MT notes that there had been no change in the Veterans left hand nerve condition during the previous 20 to 30 years.  The use of this opinion is probative to the extent that it directly reveals information about whether actual improvement was demonstrated.  Here, the Board finds that actual improvement has not been demonstrated.  
In this regard, the Board finds that the decision to reduce was not in accordance with the law, in part because the RO did not making a finding that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  This question was not addressed by the June 2014 VA examination upon which this reduction was based.  Thus, the Board finds that the reduction from 20 percent to 10 percent for the Veterans service-connected left hand ulnar nerve damage was improper.  Accordingly, the 20 percent disability rating for this disorder is restored, effective February 1, 2015.
 
REMANDED ISSUES
The claims of entitlement to service connection for peripheral vascular disease and entitlement to service connection for erectile dysfunction are remanded for additional development.
Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 
Regarding the claim of service connection for erectile dysfunction, opinions have been obtained in February 2007, July 2009, and April 2016 VA examinations.  The opinions essentially conclude that service-connected diabetes did not cause erectile dysfunction because erectile dysfunction existed prior to diabetes.  The opinions are inadequate because service connection is also available on a secondary basis for disabilities that are aggravated by a service-connected disorder.  38 C.F.R. § 3.310 (2017).  In remanding the claim, the Board acknowledges the July 2016 opinion from Dr. GVs that erectile dysfunction was predominantly related to the Veterans diabetes in addition to nonservice-connected hyperlipidemia and hypertension.  However, this conclusion is undercut by the VA examinations of record, and the question of aggravation has not been addressed.  Thus, an opinion should be sought to address this theory of entitlement.  
Regarding the claim for service connection for peripheral vascular disease, an opinion was provided by VA in February 2016 that concluded that peripheral vascular disease was caused by the Veterans atherosclerosis, and was less likely than not caused or aggravated by service-connected diabetes mellitus.  The examiner explained that atherosclerosis was the biggest risk factor for the development of peripheral vascular disease.  The examiner acknowledged that diabetes was a risk factor for the conditions development, but the Veteran also had risk factors of a history of smoking, hypertension, high cholesterol, and being over the age of 50.  This rationale supports the examiners finding that diabetes did not cause peripheral vascular disease.  However, the rationale does not address aggravation, and a remand is required for an addendum opinion to address the matter.

 
The matters are REMANDED for the following action:
1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  
2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
3. After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an opinion in order to determine the etiology of the Veterans erectile dysfunction.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  
The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that diagnosed erectile dysfunction was aggravated by the Veterans service-connected diabetes mellitus, type II.  The examiner must specifically address a July 2016 opinion from Dr. GV concluding that diabetes was a predominant factor in the Veterans erectile dysfunction.
4. After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an opinion in order to determine the etiology of the Veterans peripheral vascular disease.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  
The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that diagnosed peripheral vascular disease was aggravated by the Veterans service-connected diabetes mellitus, type II.  
5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
JONATHAN H. SCHULMAN
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Steve Ginski, Associate Counsel 

